F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JUN 11 1998
                                  TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 MUHAMMAD ROBBALAA,

          Plaintiff-Appellant,
 v.

 UNITED STATES OF AMERICA;
 SECRETARY OF AGRICULTURE
 OF THE UNITED STATES; U.S.D.A.
                                                       No. 97-7144
 RURAL DEVELOPMENT; LILLIE
                                                   (D.C. No. 97-CV-454)
 MAE LYONS; BERTHA CLAYTON;
                                                       (E.D. Okla.)
 HOWARD CONSTRUCTION CO.;
 U.S.D.A. DIRECTOR OF CIVIL
 RIGHTS; U.S.D.A. DIRECTOR OF
 OFFICE OF SMALL &
 DISADVANTAGE BUSINESS
 UTILIZATION,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before BALDOCK, EBEL and MURPHY, Circuit Judges.




      *
         After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9.
The case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-appellant Muhammad Robbalaa (“Robbalaa”) filed a pro se

complaint in the United States District Court for the Eastern District of Oklahoma

against the United States and various private entities alleging violation of his civil

rights and breach of contract. (ROA 1 at 1-3). Pursuant to Federal Rule of Civil

Procedure 16, the district court set the case for a Status & Scheduling Conference

on September 30, 1997. 1 Robbalaa failed to appear at the conference. (ROA 8).

Robbalaa did not contact the district court to inform it of his inability to attend, to

ask for a continuance, or to reschedule. (ROA 17). As a result, the district court

dismissed Robbalaa’s complaint “for failure of Plaintiff to appear and prosecute.”

(ROA 8).

      Plaintiff subsequently filed a Motion for Extension of Time to Plead, which

the district court granted. Robbalaa then filed a Motion to Reinstate for Failure to

Appear. Robbalaa argued that the district court should have excused his failure to


      1
        Rule 16 provides in relevant part:
      (a) Pretrial Conferences; Objectives. In any action, the court may in its
      discretion direct the attorneys for the parties and any unrepresented parties
      to appear before it for a conference or conferences before trial.
      *      *     *       *
      (f) Sanctions. If a party or a party’s attorney fails to obey a scheduling or
      pretrial order, or if no appearance is made on behalf of a party at a
      scheduling or pretrial conference, or if a party or party’s attorney is
      substantially unprepared to participate in the conference, or if a party or
      party’s attorney fails to participate in good faith, the judge, upon motion or
      the judge’s own initiative, may make such orders with regard thereto as are
      just, and among others any of the orders provided in Rule 37(b)(2)(B), (C),
      (D).

                                         -2-
appear because (1) he had a death in the family requiring travel to Michigan, (2)

road construction hampered his travel, (3) he had been unable to secure the

services of an attorney, (4) the merits of his complaint outweighed any excusable

error in failing to appear; and (5) he promised not to miss any future conferences.

(ROA 11). The district court denied Robbalaa’s motion:

      Plaintiff’s stated reasons for his non-attendance are inadequate as no details
      or particulars are provided regarding the “family death” or the
      “circumstances of road construction” to enable the court to assess the
      validity of a conflict or ‘inability to attend’ argument. Finally, Plaintiff’s
      unsuccessful efforts to engage counsel does not excuse this pro se Plaintiff
      from attending scheduled court hearings.

(ROA 17 at 2). Robbalaa now appeals.

      We review for abuse of discretion a district court’s decision to impose

sanctions on a party who fails to follow a scheduling order. See M.E.N. Co. v.

Control Fluidics, Inc., 834 F.2d 869, 872 (10th Cir. 1987). A district court has

the power to dismiss a case for the plaintiff’s failure to comply with a district




                                         -3-
court’s scheduling order. See Fed. R. Civ. P. 16(f) & 37(b)(2)(c); 2 E.D. Okla.

Local Civ. R. 16.1; 3 Link v. Wabash R.R. Co., 370 U.S. 626, 629-30 (1962).

      Robbalaa does not contest the district court’s conclusion that he had notice

of the conference and failed to inform the district court of his impending absence.

Rather, Robbalaa claims that the district court erred by not giving due deference

to his pro se status. Although we are obliged to construe pro se pleadings

liberally, pro se litigants must “follow the same rules of procedure that govern

other litigants.” Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992); see also

Matter of Baker, 744 F.2d 1438, 1442 (10th Cir. 1984) (noting that while a

district court should not punish a party for wrongful conduct by his attorney, if

the party himself is at fault, then “the impact of the sanction should be lodged”

directly against the party). “Although dismissal is indeed a drastic sanction, we

have repeatedly upheld dismissals in situations where the parties themselves

      2
        Rule 37(b)(2) provides in relevant part:
      [T]he court in which the action is pending may make such orders in regard
      to the failure as are just, and among others the following:
      *      *      *      *
      (C) An order striking out pleadings or parts thereof, or staying further
      proceedings until the order is obeyed, or dismissing the action or
      proceeding or any part thereof, or rendering a judgment by default against
      the disobedient party.
      3
        Local Rule 16.1 provides in relevant part:
      Default. The failure to comply with the order of the Court setting a status
      and scheduling conference or notice thereof issued by the Court Clerk may
      subject the case to an order of dismissal, entry of judgment, or sanctions as
      may be determined by the court.

                                        -4-
neglected their cases or refused to obey court orders.” Green, 969 F.2d at 917

(citing cases). The district court allowed Robbalaa a full and fair opportunity to

provide sufficient justification for his absence. Because Robbalaa does not argue

on appeal that any of the reasons he proffered adequately explain his failure to

attend the conference, he has failed to demonstrate any excusable neglect. As a

result, we conclude that the district court did not abuse its discretion in

dismissing his complaint.

      AFFIRMED.

      The mandate shall issue forthwith.

                                        ENTERED FOR THE COURT



                                        David M. Ebel
                                        Circuit Judge




                                          -5-